DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a cooling device for a vehicle, comprising: a first coolant channel through which a first coolant for cooling an engine flows; a second coolant channel through which a second coolant for cooling a motor drive flows; and an oil channel through which oil for lubricating inside a transmission flows, the oil channel including: a first heat exchanger configured to exchange heat between the first coolant and the oil; a second heat exchanger configured to exchange heat between the second coolant and the oil; and a valve configured to adjust a first flow rate of the oil circulating through the first heat exchanger and a second flow rate of the oil circulating through the second heat exchanger.
The closest prior art of record (JP 2015001301) discloses a cooling device for a vehicle, comprising: a first coolant channel through which a first coolant for cooling an engine flows; a second coolant channel through which a second coolant for cooling a motor drive flows; and an oil channel through which oil for lubricating inside a transmission flows, but not the oil channel including: a first heat exchanger configured to exchange heat between the first coolant and the oil; a second heat exchanger configured to exchange heat between the second coolant and the oil; and a valve configured to adjust a first flow rate of the oil circulating through the first heat exchanger and a second flow rate of the oil circulating through the second heat exchanger.

 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato et al. (JP 2015001301 A) disclose a control of transmission oil viscosity. 
Gopal (US 2016/0138878 A1) discloses a dual loop coolant system. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747